TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00371-CV


Hays County, Texas; and James Young, Appellants

v.

Stephen Threadgill, Appellee




FROM THE DISTRICT COURT OF HAYS COUNTY, 428TH JUDICIAL DISTRICT
NO. 12-0413, HONORABLE JAN P. PATTERSON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
		Appellants have filed a motion requesting that this appeal be dismissed.  See Tex. R.
App. P. 42.1(a)(1).  We grant the motion and dismiss the appeal.


  
						Diane M. Henson, Justice
Before Justices Puryear, Pemberton and Henson
Dismissed on Appellants' Motion
Filed:   December 19, 2012